DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 05/25/2022 has been entered. Claims 5 and 9-10 are cancelled. Claims 1-4, 6-8 and 11-20 remain pending in the application. Applicant’s amendments to the Specification have overcome each and every objections.  
Response to Arguments
Applicant's arguments filed on 05/25/2022 have been fully considered but they are not persuasive. 
Applicant asserts Wetzel (U.S. Pre-Grant Publication No. 2014/0193269) does not teach “the first elastic modulus being greater than a second elastic modulus of the one or more second fibers of the one or more inner skin layers such that the one or more first fibers having a higher elastic modulus are limited to the tool-side of the mold such that the shell member has a desired wave-free layup quality”.
The examiner respectfully disagrees. Wetzel teaches the first elastic modulus of the outer skin layer is higher than the second elastic modulus of the inner skin layer (the outer skin layer 112 has a first modulus of elasticity and the inner skin layer 116 has a third (second) modulus of elasticity and the first modulus of elasticity may be higher than the third modulus of elasticity; figure 6B; paragraph [0026]). Furthermore, Wetzel teaches molding the triaxibal fiber reinforcement. Therefore, the end product will be limited to the shape of the surface of the mold or the tool-side of the mold (paragraph [0035]). Furthermore, as shown in figure 6B, the final product is shown to be free of any wave. Therefore it has a desired wave free layup quality. 
It is noted that Wetzel does not teach wherein the core material comprises at least one of foam or wood. However, as stated in the 103 rejection for claims 5 and 10 in Non-Final Rejection dated 04/01/2022, Lund-Laverick (U.S. Pre-Grant Publication No. 2020/0386203) teaches wherein the core material comprises at least one of foam or wood. The applicant failed to provide an argument for the rationale used in the 35 U.S.C. 103 rejection as being unpatentable over Wetzel in view of Lund-Laverick. For this reason, the previous 35 U.S.C. 102 rejections are withdrawn however new 35 U.S.C. 103 rejections are made in this Office Action for all pending claims.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-8 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the first elastic modulus of the one or more first fibers of the one or more outer skin layers is greater than the second elastic modulus of the one or more second fibers of the one or more inner skin layers such that the one or more first fibers having a higher elastic modulus are limited to a tool-side of a mold to provide the rotor blade with a desired wave-free layup quality”. However the original disclosure fails to teach this feature. Paragraph [0005] teaches rotor blade shell having varying fiber types that includes stiffer and lighter materials, but that limits such material to areas of the shell that can be produced with the required wave-free layup quality. However, the original disclosure does not teach the one or more first fibers having a higher elastic modulus are limited to a tool-side of a mold to provide the rotor blade with a desired wave-free layup quality. Therefore claim 1 contains limitations that fails to comply with the written description requirement.
Claims 2-4 and 6-7 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency on claim 1.
Claim 8 also recites “such that the one or more first fibers having a higher elastic modulus are limited to a tool-side of a mold to provide the rotor blade with a desired wave-free layup quality” without a written description support from the original disclosure. Claim 8 also recites “placing one or more outer skin layers adjacent to a tool-side of a mold” without a proper written description support from the original disclosure.
Claims 11-16 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency on claim 8.
Claim 17 also recites “such that the one or more first fibers having a higher elastic modulus are limited to a tool-side of a mold to provide the rotor blade with a desired wave-free layup quality” without a written description support from the original disclosure.
Claims 18-20 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency on claim 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a desired wave-free layup quality”. However, the claims and the specification fail to teach what a desired wave-free layup quality is. Therefore, the claimed desired wave-free layup quality does not particularly point out and distinctly claim the subject matter.
Claims 2-4 and 6-7 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1.
Claim 8 also recites “a desired wave-free layup quality”.
Claims 11-16 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 8.
Claim 17 also recites “a desired wave-free layup quality”.
Claims 18-20 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, 12-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel (U.S. Pre-Grant Publication No. 2014/0193269) in view of Lund-Laverick (U.S. Pre-Grant Publication No. 2020/0386203).

As per claim 1, Wetzel discloses a rotor blade for a wind turbine, the rotor blade comprising: at least one blade segment comprising at least one shell member defining an airfoil surface (blade 100 having an airfoil surface; figure 2), the at least one shell member comprising a sandwich panel configuration, the sandwich panel configuration comprising one or more inner skin layers (114; figure 6B), one or more outer skin layers (112), a core material (116) arranged between the one or more inner skin layers and the one or more outer skin layers, the one or more outer skin layers comprising one or more first fibers having a first elastic modulus, the one or more inner skin layers comprising one or more second fibers having a second elastic modulus (the outer skin layer 112 has a first modulus of elasticity and the inner skin layer 116 has a third (second) modulus of elasticity; figure 6B; paragraph [0026]), wherein the one or more first fibers are different than the one or more second fibers, and wherein the first elastic modulus of the one or more first fibers of the one or more outer skin layers is greater than the second elastic modulus of the one or more second fibers of the one or more inner skin layers (first modulus of first layer 112 is higher than second modulus and third modulus; paragraph [0026]) such that the one or more first fibers having a higher elastic modulus are limited to a tool-side of a mold (molding the triaxibal fiber reinforcement, i.e., the end product being limited to the shape of the surface of the mold or the tool-side of the mold; paragraph [0035]) to provide the rotor blade with a desired wave-free layup quality (as shown, the rotor blade is essentially free of wave; figure 6B).
Wetzel does not explicitly teach wherein the core material comprises at least one of foam or wood.
Lund-Laverick is an analogous prior art in that it deals with a wind turbine blade shell made from three layers of material. Lund-Laverick teaches wherein the core comprises at least one of foam or wood (core elements made of balsa wood or a foam material; paragraph [0077]). Balsa wood is a fiber material that is light weight (paragraph [0077]). Therefore, in order to provide a light weight turbine blade, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Wetzel’s core material sandwiched between the outer fiber layer and the inner fiber layer to incorporate Lund-Laverick’s wood fiber since it provides a core that is light weight.

As per claim 2, Wetzel, in view of Lund-Laverick, discloses the rotor blade of claim 1. Wetzel further discloses wherein each of the one or more first fibers of the one or more outer skin layers comprises a lighter density than each of the one or more second fibers of the one or more inner skin layers (first fiber including aramid fiber or carbon fiber (lower density) and second and third fibers include glass fiber (higher density); paragraph [0026]). It is noted that in applicant’s specification, paragraph [0041], applicant teaches carbon or aramid fiber to be the material having lighter density than glass fibers, polymer fibers, wood fibers, bamboo fibers, ceramic fibers, nanofibers, or metal fibers.

As per claim 3, Wetzel, in view of Lund-Laverick, discloses the rotor blade of claim 1. Wetzel further discloses wherein the one or more first fibers comprise carbon fibers or aramid fibers (first fibers include carbon or aramid fibers; paragraph [0026]).

As per claim 4, Wetzel, in view of Lund-Laverick, discloses the rotor blade of claim 1. Wetzel further discloses wherein the one or more second fibers comprise glass fibers, polymer fibers, wood fibers, bamboo fibers, ceramic fibers, nanofibers, or metal fibers (E-glass fibers in second fibers; paragraph [0026]).

As per claim 8, Wetzel discloses a method of manufacturing a shell member of a rotor blade for a wind turbine, the method comprising: placing one or more outer skin layers adjacent to a tool-side of a mold of the shell member (triaxial fiber reinforcement hand laid in the mold, i.e., adjacent to the mold surface (tool-side); paragraph [0035]), the one or more outer skin layers comprising one or more first fibers (112) having a first elastic modulus; placing a core material atop the one or more outer skin layers to minimize waviness of the one or more outer skin layers (as shown; figure 6B), placing one or more inner skin layers (114) atop the core material and the one or more outer skin layers (as shown; figure 6B), the one or more inner skin layers comprising one or more second fibers, the one or more first fibers being different than the one or more second fibers, the first elastic modulus being greater than a second elastic modulus of the one or more second fibers of the one or more inner skin layers  (first modulus of first layer 112 is higher than second modulus; paragraph [0026]) such that the one or more first fibers having a higher elastic modulus are limited to a tool-side of a mold (molding the triaxibal fiber reinforcement, i.e., the end product being limited to the shape of the surface of the mold or the tool-side of the mold; paragraph [0035]) to provide the rotor blade with a desired wave-free layup quality (as shown, the rotor blade is essentially free of wave; figure 6B); and, infusing the one or more outer skin layers and the one or more inner skin layers together via a resin material to form the shell member (resin injected to form a solid triaxial reinforcement structure; paragraph [0035]).
Wetzel does not explicitly teach wherein the core material comprises at least one of foam or wood.
Lund-Laverick is an analogous prior art in that it deals with a wind turbine blade shell made from three layers of material. Lund-Laverick teaches wherein the core comprises at least one of foam or wood (core elements made of balsa wood or a foam material; paragraph [0077]). Balsa wood is a fiber material that is light weight (paragraph [0077]). Therefore, in order to provide a light weight turbine blade, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Wetzel’s core material sandwiched between the outer fiber layer and the inner fiber layer to incorporate Lund-Laverick’s wood fiber since it provides a core that is light weight.

As per claim 12, Wetzel, in view of Lund-Laverick, discloses the method of claim 8. Wetzel further discloses wherein each of the one or more first fibers of the one or more outer skin layers comprises a lighter density than each of the one or more second fibers of the one or more inner skin layers (first fiber including aramid fiber or carbon fiber (lower density) and second and third fibers include glass fiber (higher density); paragraph [0026]). It is noted that in applicant’s specification, paragraph [0041], applicant teaches carbon or aramid fiber to be the material having lighter density than glass fibers, polymer fibers, wood fibers, bamboo fibers, ceramic fibers, nanofibers, or metal fibers.

As per claim 13, Wetzel, in view of Lund-Laverick, discloses the method of claim 8. Wetzel further discloses wherein the one or more first fibers comprise carbon fibres or aramid fibers (first fibers include carbon fibers; paragraph [0026]).

As per claim 14, Wetzel, in view of Lund-Laverick, discloses the method of claim 8. Wetzel further discloses wherein the one or more second fibers comprise glass fibers, polymer fibers, wood fibers, bamboo fibers, ceramic fibers, nanofibers, or metal fibers (E-glass fibers in second fibers; paragraph [0026]).

As per claim 17, Wetzel discloses a method of manufacturing a shell member of a rotor blade for a wind turbine, the method comprising: placing one or more outer skin layers adjacent to a tool-side of a mold of the shell member (triaxial fiber reinforcement hand laid in the mold, i.e., adjacent to the mold surface (tool-side); paragraph [0035]); placing a core material atop the one or more outer skin layers to minimize waviness of the one or more outer skin layers (as shown; figure 6B), placing one or more inner skin layers (114) atop the core material, the one or more inner skin layers comprising one or more second fibers, the one or more first fibers being different than the one or more second fibers, wherein a density of each of the one or more first fibers is lighter than a density of each of the one or more second fibers (first fiber including aramid fiber or carbon fiber (lower density) and second and third fibers include glass fiber (higher density); paragraph [0026]) such that the one or more first fibers having a higher elastic modulus are limited to a tool-side of a mold (molding the triaxibal fiber reinforcement, i.e., the end product being limited to the shape of the surface of the mold or the tool-side of the mold; paragraph [0035]) to provide the rotor blade with a desired wave-free layup quality (as shown, the rotor blade is essentially free of wave; figure 6B); and, infusing the one or more outer skin layers and the one or more inner skin layers together via a resin material to form the shell member (resin injected to form a solid triaxial reinforcement structure; paragraph [0035]).
Wetzel does not explicitly teach wherein the core material comprises at least one of foam or wood.
Lund-Laverick is an analogous prior art in that it deals with a wind turbine blade shell made from three layers of material. Lund-Laverick teaches wherein the core comprises at least one of foam or wood (core elements made of balsa wood or a foam material; paragraph [0077]). Balsa wood is a fiber material that is light weight (paragraph [0077]). Therefore, in order to provide a light weight turbine blade, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Wetzel’s core material sandwiched between the outer fiber layer and the inner fiber layer to incorporate Lund-Laverick’s wood fiber since it provides a core that is light weight.

As per claim 18, Wetzel, in view of Lund-Laverick, discloses the method of claim 17. Wetzel further discloses wherein each of the one or more first fibers of the one or more outer skin layers comprises a higher elastic modulus than each of the one or more second fibers of the one or more inner skin layers (first modulus of first layer 112 is higher than second modulus and third modulus; paragraph [0026]).

As per claim 19, Wetzel, in view of Lund-Laverick, discloses the method of claim 17. Wetzel further discloses wherein the one or more first fibers comprise carbon fibers or aramid fibers (first fibers include carbon or aramid fibers; paragraph [0026]).

As per claim 20, Wetzel discloses the method of claim 17 and further discloses wherein the one or more second fibers comprise glass fibers, polymer fibers, wood fibers, bamboo fibers, ceramic fibers, nanofibers, or metal fibers (E-glass fibers in second fibers; paragraph [0026]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel in view of Lund-Laverick and Applicant’s Admitted Prior Art.

As per claim 11, Wetzel, in view of Lund-Laverick, discloses the method of claim 8. While Wetzel does not explicitly teach wherein the resin material comprises at least one of a thermoset material and a thermoplastic material, thermoset or thermoplastic resin are the most common resin material used for making wind turbine blade shells. 
In the Non-Final Rejection dated 04/01/2022, the Examiner took an official notice that it is common in the art to use thermoset or thermoplastic resin for making wind turbine blade shells. However, the applicant did not traverse the examiner’s assertion of official notice. Therefore, the common knowledge or well-known in the art statement is taken to be an admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Wetzel’s resin to incorporate thermoset or thermoplastic resin to make the blade shell since the modification would only require selecting the resin suitable for the application of making a wind turbine blade shell.


Claims 6-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel in view of Lund-Laverick and Livingston (U.S. Pre-Grant Publication No. 2009/0155084).

As per claims 6-7 and 15-16, Wetzel, in view of Lund-Laverick, discloses the rotor blade of claim 1 and the method of claim 8. Wetzel does not teach wherein the at least one blade segment comprises, at least, a first blade segment and a second blade segment extending in opposite directions from a chord-wise joint, the first blade segment comprising a beam structure extending lengthwise that structurally connects with the second blade segment via a receiving section (claims 6, 15) and a plurality of chord-wise joints (claims 7, 16).
Livingston is an analogous prior art in that it deals with a wind turbine blade. Livingston teaches wherein the at least one blade segment comprises, at least, a first blade segment and a second blade segment extending in opposite directions from a chord-wise joint, the first blade segment comprising a beam structure extending lengthwise that structurally connects with the second blade segment via a receiving section (protrusion 401 (beam structure) on first segment 213 to be received within mating cavity 403 (receiving section) of second segment 215; figure 4) and a plurality of chord-wise joints (more than three blade segments, i.e., more than two chord-wise joints; paragraph [0030]). Livingston teaches the segmented wind turbine blades can be shipped at a substantially reduced cost and easily assembled on-site (paragraph [0013]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Wetzel’s wind turbine blade to be formed in segments such as three segments connected by a beam in one segment received in a receiving section in another segment because as Livingston teaches, the segmented wind turbine blades can be shipped at a substantially reduced cost and easily assembled on-site (paragraph [0013]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745